 

IN THE UNITED STATES DISTRICT COURT |

i
FOR THE EASTERN DISTRICT OF VIRGINIA!

   

| CLERK US
NORFOLK DIVISION bien lon
UNITED STATES OF AMERICA )
) CRIMINAL NO. 2:20cer20
V. )
)
TONYA SAXBY, )
)
Defendant. )
WAIVER OF INDICTMENT

 

I, Tonya Saxby, the above-named defendant, accused of mail fraud in violation of Title
18, United States Code, Section 1341, being advised of the nature of the charge, the proposed

information, and of my rights, hereby waive in open court prosecution by indictment and consent

that the proceeding may be by information rather than by indictment.

Date: lo} dlp 0

Sup IM Kast,

Tonya Sax y
Defendant

George ae
Counsel dant

 

 
